[J-21-2014]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT

   CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, STEVENS, JJ.


DAVID M. LANDAY AND PATBERG                :   No. 20 WAP 2013
CARMODY & GING,                            :
                                           :   Appeal from the Order of the Superior
                    Appellees              :   Court entered March 23, 2012 at No. 901
                                           :   WDA 2011, reversing the Order of the
                                           :   Court of Common Pleas of Allegheny
              v.                           :   County, Civil Division, entered May 5,
                                           :   2011 at No. GD-10-005782, and
                                           :   remanding.
RITE AID OF PENNSYLVANIA, INC.,            :
                                           :   40 A.3d 1280 (Pa. Super. 2012)
                    Appellant              :
                                               ARGUED: April 8, 2014

                                       OPINION

MADAME JUSTICE TODD                              DECIDED: NOVEMBER 24, 2014
      In this discretionary appeal, we consider whether the Medical Records Act

(“MRA” or “the Act”), 42 Pa.C.S.A. §§ 6151-6160, applies to the reproduction of records

by pharmacies, and, if so, whether, and under what circumstances, pharmacies may

charge customers a flat fee for the reproduction of records. For the reasons that follow,

we hold that the Act does not apply to pharmacies, and, as a result, we need not

address the flat fee issue. In light of our conclusions, we reverse the decision of the

Superior Court.

      Briefly, and by way of background, the MRA was enacted in 1986. The Act, as

described by this Court,

             recognizes that a patient has a right to his own medical
             records; authorizes the use of certified copies of original
             medical records at trials and other proceedings without the
             necessity of preliminary testimony respecting foundation,
             identity and authenticity; streamlines the process for
             securing copies of medical records; and . . . addresses what
             medical records providers can charge for the copies
             provided.
Chiurazzi Law Inc. v. MRO Corp., 97 A.3d 275, 276 (Pa. 2014).

       Notably, when first enacted, the Act referred only to subpoenas for records

served upon employees of “health care facilities.”    Further, the Act did not contain

statutory caps on the amount that could be charged for the reproduction of records. In

1998, however, the Act was amended in several respects pertinent to this appeal. First,

Section 6152(a)(1) was expanded to include subpoenas served upon a “health care

provider”:

             When a subpoena duces tecum is served upon any health
             care provider or an employee of any health care facility
             licensed under the laws of this Commonwealth, requiring the
             production of any medical charts or records at any action or
             proceeding, it shall be deemed a sufficient response to the
             subpoena if the health care provider or health care facility
             notifies the attorney for the party causing service of the
             subpoena, within three days of receipt of the subpoena, of
             the health care provider’s or facility’s election to proceed
             under this subchapter.
42 Pa.C.S.A. § 6152(a)(1) (as amended in 1998) (emphasis added to indicate

amendments).

       In addition, the 1998 amendments limited the amount a health care provider or

health care facility could charge for the reproduction of medical charts or records by

adding the following subsection:

             Except as provided in subparagraph (ii) [relating to record
             requests by a district attorney], the health care provider or
             facility or a designated agent shall be entitled to receive
             payment of such expenses before producing the charts or
             records. The payment shall not exceed $15 for searching for
             and retrieving the records; $1 per page for paper copies for
             the first 20 pages; 75¢ per page for pages 21 through 60;


                                    [J-21-2014] - 2
             and 25¢ per page for pages 61 and thereafter; $1.50 per
             page for copies from microfilm; plus the actual cost of
             postage, shipping or delivery. No other charges for the
             retrieval, copying and shipping or delivery of medical records
             other than those set forth in this paragraph shall be
             permitted without prior approval of the party requesting the
             copying of the medical records. The amounts which may be
             charged shall be adjusted annually beginning on January 1,
             2000, by the Secretary of Health of the Commonwealth
             based on the most recent changes in the consumer price
             index reported annually by the Bureau of Labor Statistics of
             the United States Department of Labor.
42 Pa.C.S.A. § 6152(a)(2)(i) (as amended in 1998).1

      Finally, Section 6155(b) of the Act was amended to allow a patient’s designee,

including his attorney, the right to obtain copies of medical charts and records upon

request, without a subpoena, for an amount not in excess of that set forth above in

Section 6152(a)(2)(i):

             (b) Rights to records generally.--

               (1) A patient or his designee, including his attorney, shall
             have the right of access to his medical charts and records
             and to obtain photocopies of the same, without the use of a
             subpoena duces tecum, for his own use. A health care
             provider or facility shall not charge a patient or his designee,
             including his attorney, a fee in excess of the amounts set
             forth in section 6152(a)(2)(1) (relating to subpoena of
             records).




1
  In 2012, the amounts allowable under Section 6152(a)(2)(i) were increased as follows:
$20.62 for searching for and retrieving the records, $1.39 per page for the first 20
pages, $1.03 per page for pages 21 through 60, and 34¢ per page for pages 61 and
thereafter for paper copies or reproductions on electronic media whether the records
are stored on paper or in electronic format; $2.04 per page for copies from microfilm;
plus the actual cost of postage, shipping or delivery. 42 Pa.C.S.A. § 6152(a)(2)(i)
(2012).



                                     [J-21-2014] - 3
42 Pa.C.S.A. § 6155(b)(1) (as amended in 1998).2 With these relevant sections of the

MRA in mind, we turn to the facts of the instant case.

      Appellant Rite Aid of Pennsylvania, Inc. (“Rite Aid”) is a Pennsylvania corporation

that operates pharmacies throughout the Commonwealth.            In or around December

2008, Attorney David A. Landay submitted to Rite Aid an “authorization” on behalf of an

individual, requesting copies of the individual’s pharmacy records. Around the same

time, the law firm of Patberg Carmody & Ging (“PC&G”) also submitted an authorization

to Rite Aid requesting copies of pharmacy records for an individual.3 In response to the

requests, Rite Aid sent invoices for $50 to both Landay and PC&G (collectively,

“Appellees”); both invoices contained the following language:

             FOR PROFESSIONAL SERVICES RENDERED IN
             RESPONSE TO THE FOLLOWING REQUEST/SUBPOENA
             FOR PRESCRIPTION FILES AS FOLLOWS: RESEARCH &
             PREPARATION OF FILES, CLERICAL EXPENSES,
             PHOTOCOPYING EXPENSES AND POSTAGE AND
             HANDLING.
Rite Aid Invoices, 12/4/08 and 12/3/08.      Appellees paid the invoices, and Rite Aid

provided the requested copies of the pharmacy records.

      On March 24, 2010, Appellees filed a class action against Rite Aid. In Count I of

the complaint, Appellees claimed that Rite Aid breached an implied agreement between

the parties and Rite Aid that Rite Aid would provide copies of its records to its

customers in a manner consistent with Pennsylvania law, limiting the amount that may

be charged to the estimated actual and reasonable expenses incurred in connection

2
  Prior to the 1998 amendments, Section 6155(b) provided:
               A patient shall have the right of access to all of his medical
               charts and records and to photocopy the same for his own
               use.
42 Pa.C.S.A. § 6155 (as enacted in 1986).
3
  The individuals both are identified in the record only as “Patient A.”



                                     [J-21-2014] - 4
with the reproduction of the requested records. Specifically, Appellees maintained that

Rite Aid’s act of charging a flat fee for the reproduction of records violates Section

6152(a)(2)(i) of the MRA.       In Count II of their complaint, Appellees requested a

declaratory judgment that the MRA prohibits Rite Aid from charging more than the

reasonable expenses it incurred to reproduce the requested records, and, further,

precludes Rite Aid from charging a flat fee.

       Rite Aid filed preliminary objections in the nature of a demurrer, asserting the

MRA does not apply to the reproduction of pharmacy records because a pharmacy is

neither a health care facility nor a health care provider under the Act.        Rite Aid

alternatively claimed that, even if the MRA does apply to pharmacies, Appellees’

voluntary payment of Rite Aid’s invoices defeated their claims.

       The trial court, by the Honorable R. Stanton Wettick, Jr., granted Rite Aid’s

preliminary objections and dismissed its complaint. In concluding the MRA does not

apply to pharmacies, or the reproduction of pharmacy records, Judge Wettick observed

that Section 6155(b)(1), from the time it was enacted in 1986, has used the term

“patient,” and that, generally, “persons describe themselves as patients of the physician

who wrote the prescription and customers of the pharmacy that filled the prescription.

Persons describe themselves as patients of a hospital but persons do not describe

themselves as patients of a pharmacy.” Trial Court Opinion, 5/5/11, at 5.         Judge

Wettick reasoned that, “by using the term patient, the Legislature was focusing on

problems concerning access to the records of hospitals and physicians. I have no

reason to believe the same problems existed with respect to records of pharmacies.”

Id. at 6 (emphasis original).

       In a unanimous published opinion, the Superior Court reversed the trial court’s

order granting Rite Aid’s preliminary objections, and remanded for further proceedings.




                                      [J-21-2014] - 5
Landay v. Rite Aid, 40 A.3d 1280 (Pa. Super. 2012). In doing so, the court first stated

that it “fail[s] to see any ambiguity in the term ‘patient.’”   Id. at 1284.4   The court

continued:

               It is commonly understood that a person for whom a
               medication has been prescribed by a licensed health care
               provider is a patient. Nothing in the MRA requires that such
               a person be a patient of the pharmacy, as the trial court
               implies by its restrictive definition. However, we would not
               consider it erroneous to deem such an individual a patient of
               the dispensing pharmacist, who either owns or works for the
               pharmacy, as well as the prescribing health care provider.
Id.

       In support of its interpretation, the Superior Court relied on the Pharmacy Act, 63

P.S. §§ 390-1 et seq., which defines the practice of pharmacy as “the provision of health

care services by a pharmacist,” including, inter alia, “patient counseling.” See Landay,
40 A.3d at 1284 (quoting 63 P.S. § 390-2(11)). The court specifically noted that, “as

part of their health care duties, pharmacists are authorized to administer injectable

medications, biologicals and immunizations. . . . Thus, the practice of pharmacy is not

limited to filling prescriptions.” Id. at 1285.

       In addition, the Superior Court quoted at length from the Pennsylvania Code,

which sets forth the specific duties owed by pharmacists to their patients, see 49

Pa.Code § 27.19 (adopted March 4, 1994), and observed:

                    The language utilized in the Code, as well as the
               Pharmacy Act, reflects that a pharmacist is a health care
4
  Although the Superior Court indicated that it was “constrained to disagree with the trial
court’s conclusion” regarding ambiguity, it does not appear that the trial court found the
language of Section 6155 to be ambiguous in the first instance; indeed, the trial court
rejected the parties’ discussion of other legislation and regulations, and stated that it
“base[d its] ruling on the language of §6155(b).” Trial Court Opinion, 5/5/11, at 5.




                                        [J-21-2014] - 6
              provider and that the recipient of the prescription medication
              is a patient. The Code use of the term “patient profile,” the
              requirement that the pharmacist maintain and review the
              profile, the duty to provide counseling, and the importance of
              maintaining confidentiality of all information compiled support
              the conclusion that the pharmacy records are medical
              records of a patient. A pharmacist is not merely an
              intermediary between a vendor and consumer. Rather, as
              noted above, a pharmacist is required to utilize his or her
              professional education, training, and judgment to provide
              health care to patients.

                     It is for these reasons we conclude that, under the
              MRA, a pharmacist is a health care provider, an individual to
              whom prescription medication is dispensed is a patient, and
              the patient pharmacy records maintained by the pharmacist
              are medical records. Accordingly, we hold that the MRA
              applies to pharmacies.


Id. at 1287-88.

       With regard to Rite Aid’s assertion that, even if the MRA applies to pharmacies,

the parties were free to negotiate their own terms with respect to the charges for the

reproduced pharmacy records pursuant to Section 6152(a)(2)(i) of the MRA, the court

rejected Rite Aid’s contention that Appellees’ payment of Rite Aid’s invoices vitiated

Appellees’ right to challenge the fees under the voluntary payment doctrine.

Specifically, the court opined that, because there were no terms or itemization on the

invoices, it was unable to conclude that Appellees had “full knowledge of the facts,” as

required for the voluntary payment doctrine to apply. Id. at 1288-89.

       Rite Aid filed a petition for allowance of appeal with this Court, which we granted

as to the following issues:

              (1) Does the Medical Records Act apply to a pharmacy’s
              provision of copies of records?




                                     [J-21-2014] - 7
              (2) Under the Medical Records Act, may a pharmacy charge
              a flat fee for the reproduction of pharmacy records if it gives
              the customer an invoice setting forth the fee and the
              customer reviews and pays the invoice without objection
              before receiving the pharmacy records?


Landay v. Rite Aid, 73 A.3d 577 (Pa. 2013) (order). As these issues raise questions of

law, our standard of review is de novo and our scope of review is plenary. Dechert LLP

v. Commonwealth, 998 A.2d 575, 579 (Pa. 2010).

       Rite Aid first contends that the MRA does not apply to pharmacies, or requests

for pharmacy records, because the MRA applies only to record requests from health

care facilities, and pharmacies are not health care facilities. In support of its position,

Rite Aid cites Section 6151 of the Act, titled “Use of certified copies,” which provides:

              Medical charts or records of any health care facility licensed
              under the laws of this Commonwealth that are susceptible to
              photostatic reproduction may be proved as to foundation,
              identity and authenticity without any preliminary testimony,
              by use of legible and durable copies, certified in the manner
              provided in this subchapter by the employee of the health
              care facility charged with the responsibility of being
              custodian of the originals thereof. These copies may be
              used in any trial, hearing, deposition or other judicial or
              administrative action or proceeding, whether civil or criminal,
              in lieu of the original charts or records which, however, the
              health care facility shall hold available during the pendency
              of the action or proceeding for inspection and comparison by
              the court, tribunal or hearing officer and by the parties and
              their attorneys of record.
42 Pa.C.S.A. § 6151 (as enacted 1986) (emphasis added). According to Rite Aid, the

language of Section 6151, which was not revised during the 1998 amendments, “makes

clear that the Act applies only to the medical charts or records of a ‘health care facility

licensed under the laws of this Commonwealth.’” Appellant’s Brief at 13.




                                      [J-21-2014] - 8
       In arguing that a pharmacy is not a health care facility under the MRA, Rite Aid

acknowledges that the term “health care facility” is not defined in the MRA, but asserts

that its meaning is evident when considered in pari materia with the Health Care

Facilities Act (“HCFA”), 35 P.S. § 448.101 et seq. (enacted July 19, 1979), which

defines “health care facility” as follows:

               [A] health care facility includes, but is not limited to, a
               general, chronic disease or other type of hospital, a home
               health care agency, a home care agency, a hospice, a long-
               term care nursing facility, cancer treatment centers using
               radiation therapy on an ambulatory basis, an ambulatory
               surgical facility, a birth center regardless of whether such
               health care facility is operated for profit, nonprofit or by an
               agency of the Commonwealth or local government. The
               department shall have the authority to license other health
               care facilities as may be necessary due to emergence of
               new modes of health care.
35 P.S. § 448.802a. Rite Aid contends that, under the doctrine of ejusdem generis,

pharmacies “bear no resemblance to the listed facilities,” and, thus, are not health care

facilities. Appellant’s Brief at 14.5

       Rite Aid acknowledges that the legislature added the term “health care provider”

to specific sections of the MRA, including Sections 6152(a) and (c), 6152.1,6 and

6155(b), as part of the 1998 amendments to the Act. However, Rite Aid observes that

subsections 6152(b) and (d) were not modified at that time, and still refer only to health


5
  We note that the Superior Court held only that a pharmacy was a health care provider
under the MRA; it did not conclude that pharmacies were health care facilities. Further,
Appellees do not argue that a pharmacy is a “health care facility” under the Act.
6
  Section 6152.1 of the Act provides for a limit on the amount a “health care provider or
facility” may charge for the reproduction of medical charts or records when the charts or
records are requested for the purpose of supporting a claim or appeal under any
provision of the Social Security Act, or any federal or state financial needs-based benefit
program. 42 Pa.C.S.A. § 6152.1 (as enacted in 1998).



                                        [J-21-2014] - 9
care facilities.7 Id. at 20. Rite Aid also emphasizes that no revisions were made to

Sections 6151, 6153,8 6154,9 6155(a),10 or 615711 of the Act, all of which still reference

7
  Subsections 6152(b) and (d) provide, respectively:
             (b) Notice to other parties.--Upon this notification, the
             attorney causing the service of the subpoena shall notify all
             other attorneys of record or other parties, if they are not
             represented by attorneys, of the health care facility’s
             election.
             (d) Certification.--The certification shall be signed before a
             notary public by the employee of the health care facility
             charged with the responsibility of being custodian of the
             records and shall include the full name of the patient, the
             patient’s medical record number, the number of pages in the
             medical records and a legend . . . .
42 Pa.C.S.A. §§ 6152(b) and (d) (as enacted in 1986).
8
  Section 6153, entitled “Receipts,” provides in relevant part:
             When the copies of records are personally delivered a
             receipt shall be presented to the person receiving the
             records for his signature and shall be immediately signed
             and returned to the person delivering the records. The
             receipt shall contain the name of the health care facility, the
             full name of the patient, the date the copies of records were
             received and the signature of the person receiving the
             records.
42 Pa.C.S.A. § 6153 (as enacted in 1986).
9
  Section 6154, titled “Affidavit of none or partial possession,” provides:
             If the health care facility has none of the charts or records
             specified in the subpoena, or only a part thereof, the
             custodian of the charts or records shall so state in a
             notarized affidavit and, following notice and payment of
             expenses, shall hold available the original charts or records
             which are in the health care facility’s custody specified in the
             subpoena and shall deliver the certified copies together with
             the affidavit.
42 Pa.C.S.A. § 6154 (as enacted in 1986).
10
   Subsection 6155(a) provides:
             (a) Protective order.-- Any patient whose medical charts or
             records are copied and delivered pursuant to this
             subchapter, any person acting on such patient’s behalf and
             the health care facility having custody of the charts or
(continued…)


                                     [J-21-2014] - 10
only health care facilities. Thus, Rite Aid contends that the addition of the term “health

care provider” to limited sections of the MRA should not be viewed as an expansion of

the entire scope of the MRA to entities other than health care facilities. Instead, Rite Aid

suggests that the addition of the phrase “health care provider” to certain sections of the

MRA merely was intended to bring operators of health care facilities within the category

of persons or entities from whom records may be obtained using subpoenas and patient

requests. Appellant’s Brief at 22; Appellant’s Reply Brief at 10. According to Rite Aid,

when read as a whole,

              the Act makes clear that it is dealing only with subpoenas for
              records of a health care facility, and not subpoenas seeking
              records of any entity that is not a health care facility. Viewed
              in this context, the language of Section 6152(a)(1) makes
              sense only if its reference to a “health care provider” is read
              in light of the definition in the HCFA − one who “operates a
              health care facility.” 35 P.S. § 448.103.
Appellant’s Brief at 21.

       Rite Aid further argues that, to the extent the term “health care provider” may be

construed more broadly than the term “health care facility,” the existence of an

alternative or expanded definition renders the MRA ambiguous, see, e.g., Delaware Cty.


(…continued)
              records shall have standing to apply to the court or other
              body before which the action or proceeding is pending for a
              protective order denying, restricting or otherwise limiting
              access to and use of the copies or original charts and
              records.
42 Pa.C.S.A. § 6155(a) (as enacted in 1986).
11
   Section 6157, titled “Retention of records,” provides, in part, “When the records are
received by the clerk of a court or other body from a health care facility or from a party
or his attorney of record, they shall be retained in the clerk’s custody at all times except
when actually used in the action or proceeding.” 42 Pa.C.S.A. § 6157 (as enacted in
1986).




                                     [J-21-2014] - 11
v. First Union Corp., 992 A.2d 112, 118 (Pa. 2010) (a statute is ambiguous when there

are at least two reasonable interpretations), thereby requiring further resort to statutory

construction tools to determine whether the legislature intended the MRA to apply to

entities other than health care facilities.     Rite Aid asserts that such an analysis

demonstrates that the legislature, in amending the MRA, did not intend to expand

application of the Act to entities other than health care facilities, but, rather, intended to

address concerns about the amount hospitals were charging for the reproduction of

medical records. Appellant’s Brief at 28.

       Finally, Rite Aid contends that, even if this Court concludes the MRA does apply

to health care providers, a pharmacy cannot be considered a health care provider

because the traditional practice of pharmacy, which includes preparing and dispensing

drugs to a consumer, is distinct from the practice of medicine. Rite Aid argues the

Superior Court erred in concluding pharmacies constitute health care providers under

the MRA on the basis of changes in the law that occurred after the 1998 amendments to

the Act.   Specifically, Rite Aid notes that, at the time of the 1998 amendments, a

pharmacist’s main function was to dispense drugs, and it was not until 2002 that

pharmacists became authorized to administer injectable medications and vaccines, and

not until 2010 that pharmacists became eligible to engage in collaborative drug therapy

management12 with physicians pursuant to 63 P.S. §§ 390-9.2 and 390-9.3. Rite-Aid

also suggests that the considerations underlying application of the MRA to hospital

records do not “readily apply to other types of health care entities, such as pharmacies,”


12
  Collaborative drug therapy management permits a pharmacist, inter alia, to “enter into
a written collaborative agreement with a licensed physician authorizing the management
of drug therapy for a disease or for a condition or symptom of a disease before
practicing the management of drug therapy in a setting other than an institutional
setting.” 63 P.S. § 390-9.3(a).



                                      [J-21-2014] - 12
Appellant’s Brief at 34, and submits that the term “medical records,” as contained in

Section 6155(b), is a term of art which is not used when referring to records of

prescriptions kept by pharmacies. Appellant’s Brief at 40-41.13

        In response to Rite Aid’s arguments, Appellees maintain that the legislature’s

addition of the term “health care provider” to certain sections of the MRA in 1998, and

its use of the term “or” in Section 6155(b)(1), as well as Section 6152(a)(1),

demonstrate its intent that the terms “health care provider” and “health care facility”

have different meanings, and application of the MRA not be limited to health care

facilities.

        Appellees further assert that the terms “health care provider or facility,” “patient,”

and “medical records or charts,” as contained in Section 6155(b)(1), are unambiguous

and “readily susceptible to definition according to common and approved usage.”

Appellees’ Brief at 12.     In this regard, they contend: (1) a “patient” is “one who is

undergoing medical care and treatment”; (2) the term “health care” is defined as “efforts

to maintain or restore health, especially by trained and licensed professionals”; (3) the

13
   The Pennsylvania Pharmacists Association (“PPA”) and the National Association for
Chain Drug Stores (“NACDS”) filed a joint amicus brief in support of Rite Aid, wherein
they echo Rite Aid’s assertion that the Superior Court, in construing the meaning of the
terms “health care provider” and “health care facility,” should have focused on the
legislature’s intent at the time it enacted and amended the MRA, and that any
regulations allowing pharmacists to administer vaccines or engage in other health care
services enacted after the 1998 amendments to the Act are not relevant. Additionally,
PPA/NACDS cites to several states, including Louisiana, Ohio, and Indiana, which
specifically include pharmacists in the definition of health care provider, and they
suggest that Pennsylvania’s failure to do the same demonstrates the legislature’s
intention that the MRA not apply to pharmacies. They further maintain that pharmacy
records are not equivalent to other medical records, and they point out that, by law,
pharmacy records must be provided to the customer at the time a prescription is filled.
See 49 Pa.Code § 27.18(d).




                                      [J-21-2014] - 13
term “provider” means “one that provides health care”; and (4) “the common and

approved definition of the term ‘health care provider’ is a trained and licensed

professional who provides or undertakes efforts to maintain or restore health.” Id. at 12-

13. Appellees further offer that the term “medical record” is commonly understood as “a

record of a patient’s medical information (as medical history, care or treatments

received, test results, diagnoses, and medications taken).” Id. at 14.

       Appellees observe that the term “pharmacist” is defined under the Statutory

Construction Act as “[a]n individual licensed under the laws of this Commonwealth to

practice as a pharmacist.” Id. at 14 (quoting 1 Pa.C.S.A. § 1991). Appellees further

note that “pharmacy” is defined in the dictionary as “the art, practice or profession of

preparing, preserving, compounding and dispensing medical drugs.”               Id.   (quoting

Merriam-Webster’s Collegiate Dictionary, at 928 (11th ed. 2003)).         Appellees thus

conclude:

                [T]he common and approved meaning of a pharmacist or
                pharmacy is a person or entity that is licensed under the
                laws of Pennsylvania to engage in the art, practice or
                profession of preserving, compounding and dispensing
                drugs.[]   From this basic analysis, it is obvious that
                pharmacists are trained and licensed professionals who are
                engaged in efforts to maintain or restore the health of those
                who utilize their services and, therefore, constitute “health
                care providers” within the terms of the MRA.
Id. at 14-15.

       Based on the above, Appellees contend the language of the MRA is plain, and,

therefore, that it was unnecessary and improper for the Superior Court to engage in

further statutory interpretation to determine whether pharmacies are health care

providers.      Nevertheless, Appellees contend that the Superior Court’s ultimate

determination that pharmacists are health care providers for purposes of the MRA was




                                      [J-21-2014] - 14
correct. In so arguing, Appellees first note that the basic role of pharmacists in health

care has been recognized in Pennsylvania since at least 1961, and that, since 1992,

pharmacists have been required to perform a Prospective Drug Review (“PDR”) prior to

filling a prescription.   Id. at 16-18.   Appellees further highlight that, since 2002,

pharmacists have been permitted to administer injectable medications, and, since at

least 2010, pharmacists have been permitted to engage in collaborative drug therapy

management. Id. at 20-21. Appellees also offer that the term “patient” is consistently

used to refer to customers of pharmacies in both the Pharmacy Act and the

Pennsylvania Code, and that the prescription profiles and patient profiles that

pharmacies are required to maintain in connection with dispensed medications

constitute “medical charts and records” under the MRA.

       Finally, Appellees aver that Rite Aid’s proposed construction of the MRA is

erroneous because: it ignores the principle that a change of language in subsequent

statutes on the same matter indicates a change of legislative intent; the principle of in

pari materia does not apply because there is no ambiguity; and the HCFA and the MRA

serve different purposes and address different subject matter, i.e., the safety of on-site

premises (the HCFA) compared to the reproduction of medical records (the MRA).

Appellees suggest that Rite Aid’s more restrictive construction of the MRA will

undermine the Act’s purpose of providing individuals with broad access to their medical

records, not only from pharmacies, but also from doctors. They also suggest Rite Aid’s

construction will “destroy established privacy protections of patients,” because “[a] right

of access to one’s own personal information is considered a basic part of the right to

privacy.” Appellees’ Brief at 44.14

14
   The Pennsylvania Association for Justice (“PAJ”) has filed an amicus brief in support
of Appellees. PAJ contends that, based on the educational and licensing requirements
of pharmacists, and the fact they are authorized to render medical services, such as
(continued…)


                                      [J-21-2014] - 15
       With these arguments in mind, we begin our analysis. Pursuant to the Statutory

Construction Act, 1 Pa.C.S.A. §§ 1501 et seq., “[t]he object of all interpretation and

construction of statutes is to ascertain and effectuate the intention of the General

Assembly.” Id. § 1921(a). The best indication of the General Assembly’s intent in

enacting a statute may be found in its plain language. Martin v. Com., Dep’t of Transp.,

Bureau of Driver Licensing, 905 A.2d 438, 443 (Pa. 2006). When interpreting a statute,

sections of the statute should be read together and construed to give effect to all of the

statute’s provisions. Id. § 1921(a).    Words and phrases “shall be construed according

to rules of grammar and according to their common and approved usage.”                    Id. §

1903(a). Further, we should not interpret statutory words in isolation, but must read

them with reference to the context in which they appear. Mishoe v. Erie Ins. Co., 824
A.2d 1153, 1155 (Pa. 2003).

        Applying these principles, we first address Rite Aid’s contention that the MRA

applies only to health care facilities. It is well settled that we “are not permitted to ignore

the language of a statute, nor may we deem any language to be superfluous.”

Chiurazzi, 97 A.3d at 292 (citation omitted).         Thus, although Rite Aid attempts to

minimize the import of the legislature’s addition of the term “health care provider” to

Sections 6152(a) and (c), 6152.1, and 6155(b) of the MRA by noting that the same

language was not added to Sections 6151, 6152(b) or (d), 6153, 6154, 6155(a), and

6157, all of which still refer only to health care facility, the fact that the legislature added


(…continued)
administering vaccines, pharmacists should be considered providers of health care
services, and, therefore, subject to the MRA.




                                       [J-21-2014] - 16
that language in 1998 demonstrates that it envisioned some distinction between health

care facilities and health care providers.

         Determining the legislature’s intent as to the meaning of “health care provider”

proves to be a more difficult task. Regrettably, the MRA defines neither the term “health

care facility,” nor the term “health care provider.”15 Further, as the trial court recognized,

there is little legislative history with respect to the 1998 amendments to the MRA. See

Trial Court Opinion, 5/5/11, at 5. However, observing that Section 6152(a)(1) refers to

“any health care provider or an employee of any health care facility licensed under the

laws of this Commonwealth,” 42 Pa.C.S.A. § 6152(a)(1), Rite Aid suggests the MRA

should be construed in pari materia with the HCFA, as both statutes relate “to the same

persons or things or to the same class of persons or things” − namely, records of health

care facilities licensed under the laws of Pennsylvania.      Appellant’s Brief at 23; see 1

Pa.C.S.A. § 1932. In this regard, Rite Aid contends that the term “health care provider,”

as contained in the MRA, should be construed in the same manner as the term “health

care provider” is defined in the HCFA: “An individual, a trust or estate, a partnership, a

corporation (including associations, joint stock companies and insurance companies),

the Commonwealth, or a political subdivision or instrumentality (including a municipal

corporation or authority) thereof, that operates a health care facility.” 35 P.S. § 448.103

(as amended in 1992) (emphasis added).

         When construing a statute, we must ascertain the intent of our legislature based

on the law at the time the statute was enacted or amended. HSP Gaming, L.P. v. City

of Phila., 954 A.2d 1156, 1182 (Pa. 2008). At the time of the 1998 amendments to the

MRA, several statutes contained definitions of the term “health care provider.”            As

discussed above, pharmacies were not included under the definition of “health care

15
     The only term expressly defined in the MRA is “Insurer.” 42 Pa.C.S.A. § 6160.



                                      [J-21-2014] - 17
provider” in the HCFA.     Pharmacies also were not included under the definition of

“health care provider” under 40 P.S. § 991.1201 (Uniform Health Insurance Claim

Form).16 Conversely, at the time of the 1998 amendments, pharmacists were included

under the definition of “Professional health care provider” contained in the Peer Review

Protection Act, 63 P.S. § 425.2,17 and under the definition of “health care provider” in

the Workers’ Compensation Act, 77 P.S. § 29.18

       For the following reasons, we agree with Rite Aid that it is appropriate to construe

the MRA in pari materia to the HCFA.         Pursuant to Section 1932 of the Statutory

Construction Act, “[s]tatutes or parts of statutes are in pari materia when they relate to

the same persons or things or to the same class of persons or things,” and “shall be

construed together, if possible, as one statute.” 1 Pa.C.S.A. § 1932.

       As Rite Aid emphasizes, Section 6152(a)(1) refers to “any health care provider or

an employee of any health care facility licensed under the laws of this Commonwealth,”

42 Pa.C.S.A. § 6152(a)(1) (emphasis added), and it is the Department of Health, under

the HCFA, which is responsible for issuing licenses. See 35 P.S. § 448.806(a) (“No

16
   See 40 P.S. § 991.1201 (defining “health care provider” as “[a] person, corporation,
facility, institution or other entity licensed, certified or approved by the Commonwealth to
provide health care or professional medical services. The term includes, but is not
limited to, a physician, a professional nurse, a certified nurse-midwife, podiatrist
hospital, nursing home, ambulatory surgical center or birth center.”).
17
   See 63 P.S. § 425.2 (defining “professional health care provider” as “individuals or
organizations who are approved, licensed or otherwise regulated to practice or operate
in the health care field under the laws of the Commonwealth, including, but not limited
to, the following individuals or organizations: . . . (vii) a pharmacist.”
18
   See 77 P.S. § 29 (defining “health care provider” as “any person, corporation, facility
or institution licensed or otherwise authorized by the Commonwealth to provide health
care services, including, but not limited to, any physician, coordinated care organization,
hospital, health care facility, dentist, nurse, optometrist, podiatrist, physical therapist,
psychologist, chiropractor or pharmacists and an officer, employe or agent of such
person acting in the course and scope of employment or agency related to health care
services.”



                                     [J-21-2014] - 18
person shall maintain or operate or hold itself out to be a health care facility without first

having obtained a license therefor issued by the department. No health care facility can

be a provider of medical assistance services unless it is licensed by the department and

certified as a medical assistance provider.”).

       Moreover, the MRA provides specific limits on what a health care provider or

facility may charge for the reproduction of medical records, see Chiurazzi,19 and one of

the duties of the Department of Health under the HCFA is to promote cost efficiency and

access in the area of health care.        See, e.g., 35 P.S. § 448.202;20 Rehab Hosp.

Services Corp. v. Health Systems Agency of Southwestern Pa., 475 A.2d 883, 887 (Pa.

Cmwlth. 1984) (noting that, in enacting the HCFA, the legislature clearly was concerned

with rising health care costs). Thus, at least one of the goals of both the MRA and the

HCFA relates to cost containment in the area of health care.

       In contrast, the Peer Review Protection Act pertains to, inter alia, the procedure

for evaluating “the quality and efficiency of services ordered or performed by other


19
   In Chiurazzi, we explained that the language and structure of the MRA “plainly
suggests that the pricing schedule serves as a cap on the actual and reasonable
expenses of reproduction [of medical records.]” 97 A.3d at 294.
20
   Entitled “Encouragement of competition and innovation,” 35 P.S. § 448.202 provides:
               The department shall in its planning and review activities
               foster competition to promote cost efficiency, quality and
               access to care.         The department shall encourage
               cooperative health care arrangements which focus on the
               health care needs of a health planning area and foster the
               prudent and economical control of the area’s resources. The
               department shall also encourage innovations in the financing
               and delivery systems for clinically related health services
               that will promote economic behavior by consumers and
               providers of clinically related health services that leads to
               appropriate investment in, supply and use of health services.
35 P.S. § 448.202.




                                      [J-21-2014] - 19
professional health care providers,” including individual pharmacists. 63 P.S. § 425.2.

Further, as this Court has explained, the Worker’s Compensation Act was designed,

inter alia, to “compensate claimants for earnings loss occasioned by work-related

injuries,” and “to provide recompense commensurate with the damage from accidental

injury, as a fair exchange for relinquishing every other right of action against the

employer.” Tooey v. AK Steel Corp., 81 A.3d 851, 857 (Pa. 2013) (citations omitted).

These statutes are designed to insure the quality of health care services, and to

compensate injured individuals, respectively; the focus is not on limiting health care

costs.

         Thus, upon review of the subjects of the statutes that, in 1998, contained a

definition of the term “health care provider,” we agree with Rite Aid that the MRA should

be construed in pari materia with the HCFA. As a result, we interpret the term “health

care provider,” as contained in the MRA, according to the definition of “health care

provider” set forth in the HCFA. Interpreting the MRA’s use of the term “health care

provider” in this manner, we conclude that pharmacies are not health care providers

under the MRA, as they are not entities that operate a health care facility. See 35 P.S.

§ 448.103.

         We recognize, as Appellees argue, that many statutes that concern the release

of medical information now specifically include pharmacies within the definition of

“health care provider.” See, e.g., Pennsylvania eHealth Information Technology Act, 35

P.S. § 510.101 (enacted July 5, 2012) (concerning “consent and confidentiality of health

information; and establishing civil immunity under certain circumstances,” and expressly

including a pharmacy under the definition of “Health Care Provider”); Anatomic

Pathology Service Disclosure Act, 63 P.S. § 426.2 (enacted Nov. 23, 2010) (defining

“Health care provider” as including, inter alia, a physician, hospital, health care facility,




                                      [J-21-2014] - 20
and pharmacist).      However, these statutes were enacted subsequent to the 1998

amendments to the MRA, and, therefore, may not alter our conclusion as to the

legislature’s intent in 1998.

       For similar reasons, we conclude that, even if Appellees are correct that the term

“health care provider” means more than just a health care facility or operator thereof,

pharmacies do not constitute health care providers under the MRA.             As discussed

above, in support of their position that pharmacies constitute health care providers,

Appellees rely, in great part, on the fact that pharmacists currently are permitted to

administer    injectable    medications   and   engage   in   collaborative   drug   therapy

management.        The Superior Court also recognized these services provided by

pharmacies, and further noted that, based on the language used to define the practice

of pharmacy under the Pharmacy Act, a pharmacy customer is considered a patient.

       It is beyond dispute that there has been a substantial increase in the scope of

services offered by pharmacies since the 1998 amendments to the MRA. However, at

the time of the amendments, pharmacists were not authorized to perform the types of

health care services identified by Appellees and the court below. Indeed, it was not until

2002 that pharmacists became authorized to administer injectable medications and

vaccines, and it was not until 2010 that pharmacists were permitted to engage in

collaborative drug therapy management with licensed physicians in a setting other than

an institutional setting.

       Additionally, prior to 1998, the “practice of pharmacy” was defined in the

Pharmacy Act as follows:

               The practice of that profession concerned with the art and
               science of the evaluation of prescription orders and the
               preparing, compounding and dispensing of drugs and
               devices, whether dispensed on the prescription of a medical
               practitioner or legally dispensed or provided to a consumer,


                                      [J-21-2014] - 21
             and shall include the proper and safe storage and
             distribution of drugs, the maintenance of proper records, the
             participation in drug selection and drug utilization reviews,
             and the responsibility of relating information as required
             concerning such drugs and medicines and their therapeutic
             values and uses in the treatment and prevention of disease.
63 P.S. § 390-2 (1985) (emphasis added). Thus, at the time of the 1998 amendments

to the MRA, a consumer of a pharmacy was not referred to as a patient of the

pharmacy, and the definition of the practice of pharmacy under the Pharmacy Act did

not include “the provision of health care services” or patient counseling. Rather, a

pharmacist’s duties were limited to the preparation, compounding, dispensing, storage,

and distribution of drugs, record maintenance, and the provision of information related

to drugs and devices.21

      As noted above, when construing a statute, we must ascertain the intent of our

legislature based on the law at the time the statute was enacted or amended. HSP

Gaming, supra. Thus, even under Appellees’ proposed construction of the term “health

care provider,” at the time of the 1998 amendments, pharmacies did not constitute

21
   As discussed supra, the Superior Court relied, inter alia, on the use of the term
“patient profile” and the requirement that pharmacists offer “patient counseling” under
49 Pa.Code § 27.19 (“Prospective drug review and patient counseling”) to conclude that
a pharmacist is a health care provider, an individual to whom prescription medication is
dispensed is a patient, and the patient pharmacy records maintained by the pharmacist
are medical records under the MRA:
               The Code use of the term “patient profile,” the requirement
               that the pharmacist maintain and review the profile, the duty
               to provide counseling, and the importance of maintaining
               confidentiality of all information compiled support the
               conclusion that pharmacy records are medical records of a
               patient.
Landay, 40 A.3d at 1287. However, the term “patient” is not defined in 49 Pa.Code
§ 27.1 (“Definitions”), and we are unable to conclude that the term “patient” referred to
in the Code means a patient of a pharmacy, as opposed to a patient of a “medical
practitioner,” which is defined as a “physician, dentist, veterinarian or other individual
authorized and licensed by law to prescribe drugs.” Id.



                                    [J-21-2014] - 22
“health care providers” for purposes of the MRA. Accordingly, we reverse the decision

of the Superior Court.22

       Order reversed. Jurisdiction relinquished.

       Former Justice McCaffery did not participate in the decision of this case.

       Mr. Chief Justice Castille and Messrs. Justice Saylor, Eakin, Baer and Stevens

join the opinion.




22
    In light of our determination that pharmacies are not health care providers for
purposes of the MRA, we need not address the issue of whether, or under what
circumstances, a pharmacy would be permitted under the MRA to charge a flat fee for
the reproduction of records.



                                     [J-21-2014] - 23